UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-2157


ROBERT E. GIBBS,

                Plaintiff - Appellant,

          v.

JOHN E. POTTER, Postmaster      General,    United   States   Postal
Service,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.  David W. Daniel,
Magistrate Judge. (4:09-cv-00037-DAN)


Submitted:   April 11, 2011                  Decided:    April 20, 2011


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert E. Gibbs, Appellant Pro Se. Matthew Fesak, Neal Fowler,
Assistant United States Attorneys, Tobin Webb Lathan, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert E. Gibbs appeals the magistrate judge’s order

granting      Postmaster    General      John    Potter’s   motion      to   dismiss

Gibbs’ civil action arising out of his former employment with

the United States Postal Service.                 We have reviewed the record

and find no reversible error.                  Accordingly, we affirm for the

reasons stated by the magistrate judge. *                 Gibbs v. Potter, No.

4:09-cv-00037-DAN (E.D.N.C. Sept. 27, 2010).                    We dispense with

oral       argument   because     the    facts    and   legal    contentions     are

adequately      presented    in    the    materials     before    the   court    and

argument would not aid the decisional process.

                                                                             AFFIRMED




       *
        The   parties   consented  to   the  magistrate                      judge’s
jurisdiction pursuant to 28 U.S.C. § 636(c) (2006).



                                           2